DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Claims 6-23 have been cancelled.  Accordingly, claims 1-5 and 24-25 are pending in the instant application.

Double Patenting
1.	The rejection of claims 1-5 and 24-25 on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of U.S. Patent No. 11,213,482 is withdrawn in view of Applicants terminal disclaimer, which has been recorded.  

Claim Rejections - 35 USC § 102
2.	The rejection of claim(s) 1-2, 4-5 and 24-25 under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al is withdrawn in view of Applicants amendment.

Claim Rejections - 35 USC § 103
3.	The rejection of claim(s) 1-5 and 24-25 under 35 U.S.C. 103 as being unpatentable over Campbell et al in view of Smith et al is withdrawn in view of Applicants amendment.
	

The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-2, 4-5 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al in view of Dowling et al.
The claims are drawn to a method of vaccinating a patient for SARS-CoV-2 comprising administering to the patient an amount of a composition, by a route of administration effective to induce an immune response to SARS-CoV-2, wherein said composition comprises (a) a fusion polypeptide comprising (i) an immunogenic amino acid sequence of a SARS-CoV-2 spike protein and (ii) a Toll-like receptor agonist and (b) a pharmaceutically acceptable excipient.
	Campbell et al (WO 2021/178306; filed March 1, 2021, with priority to March 1, 2020) teach of methods of stimulating an immune response against SARS-CoV-2 comprising administering a composition comprising a SARS-CoV-2 spike protein and a Toll like receptor agonist.  (See claims 21 and 1).  Campbell et al further teach of pharmaceutically acceptable excipients.  (See paragraph 0046).  Campbell et al further teach of intramuscular injection.  (See claim 22).  Campbell et al further teach of the composition comprising TLR3 agonists and TLR4 agonists.  (See paragraph 0053).
	Campbell et al do not teach of the SARS-CoV-2 spike protein fused to the Toll-like receptor agonist domain.
	Dowling et al (Clinical and Translational Immunology  Vol. 5 (e85), pp 1-10, 2016) teach that although co-administration of antigen with a given TLR agonist can induce protective responses, agonist-antigen conjugates work particularly well at boosting immunity.  (Emphasis added; see page 8).  Dowling et al further report that murine studies show a 100-fold greater boost in immunity with CpG-ODN conjugated to apoptotic tumor cells compared with antigen and CpG-ODN mixtures.  (See page 8).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have stimulated an immune response with a SARS-CoV-2 spike protein and a Toll like receptor agonist as taught by Campbell et al and to have further fused the proteins as taught by Dowling et al based on Dowling et al reporting that TLR agonist-antigen conjugates work particularly well, and showing a 100-fold greater increase in immunity.

5.	Claim(s) 1-5 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al in view of Dowling et al as applied to claims 1-2, 4-5 and 24-25 above, and further in view of Smith et al.
The claims are drawn to a method of vaccinating a patient for SARS-CoV-2 comprising administering to the patient an amount of a composition, by a route of administration effective to induce an immune response to SARS-CoV-2, wherein said composition comprises (a) a fusion polypeptide comprising (i) an immunogenic amino acid sequence of a SARS-CoV-2 spike protein and (ii) a Toll-like receptor agonist and (b) a pharmaceutically acceptable excipient, and wherein administration is via inhalation or intranasal.
	The teachings of Campbell et al and Dowling et al are set forth above.
	Campbell et al and Dowling et al do not teach of inhalation or intranasal administration.
	Smith et al (US Patent Number 11,253,586; filed March 18, 2021 with priority to February 28, 2020) teach that it was routine in the art to administer coronavirus spike proteins via parenteral or intranasal administration.  (See column 28).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to administer the vaccine comprising a coronavirus spike protein fused to a Toll-like receptor agonist as taught by Campbell et al and Dowling et al via intranasal administration as taught by Smith et al.  One would have been motivated to administer intranasally based on the demonstrated success described by Smith et al, and the general fear of needles by a certain percentage of the patient population.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 5, 2022